MEMORANDUM ***
Nadir Ali seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s (“IJ”) order denying his application for cancellation of *51removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Ali failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). We do not consider Ali’s contention regarding moral character, because Ali’s failure to establish hardship is dispositive.
Ali’s contention that the IJ violated his due process rights by disregarding his evidence of hardship is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[T]raditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
We are not persuaded that Ai’s removal results in the deprivation of his children's rights. See Cabrerar-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 xhxS disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.